      Case 1:19-cr-00103-JLS-HKS Document 15 Filed 08/26/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                           19-CR-103-LJV-HKS
            v.
                                                          NOTICE OF MOTION
SHANE GUAY,

                  Defendant.
___________________________________

MOTION BY:                               Jeffrey T. Bagley, Assistant Federal Public Defender.

DATE, TIME & PLACE:                      Before the Honorable H. Kenneth Schroeder, Jr.,
                                         United States Magistrate Judge, Robert H. Jackson
                                         United States Courthouse, 2 Niagara Square,
                                         Buffalo, New York, on the papers submitted.

SUPPORTING PAPERS:                       Affirmation of Assistant Federal Public Defender
                                         Jeffrey T. Bagley, dated August 26, 2019.

RELIEF REQUESTED:                        Adjournment of motion deadline for forty-five (45)
                                         days.

DATED:                                   Buffalo, New York, August 26, 2019.

                                         Respectfully submitted,


                                         /s/Jeffrey T. Bagley
                                         Jeffrey T. Bagley
                                         Assistant Federal Public Defender
                                         Federal Public Defender’s Office
                                         300 Pearl Street, Suite 200
                                         Buffalo, New York 14202
                                         (716) 551-3341, (716) 551-3346 (Fax)
                                         jeffrey_bagley@fd.org
                                         Counsel for Defendant Shane Guay

TO:   Jeremy Murray
      Assistant United States Attorney
       Case 1:19-cr-00103-JLS-HKS Document 15 Filed 08/26/19 Page 2 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,                                        19-CR-103-LJV-HKS

              v.
                                                                    AFFIRMATION
SHANE GUAY,

                  Defendant.
___________________________________


       JEFFREY T. BAGLEY, affirms under penalty of perjury that:



   1. I am an Assistant Federal Public Defender for the Western District of New York and was

assigned to represent the above-named defendant, Shane Guay.

   2. I make this affirmation in support of Mr. Guay’s motion to adjourn the motion deadline

for forty-five (45) days.

   3. I make this application because I have been making my way through voluminous

discovery in this case but have not yet completed that review process. Further, Mr. Jerry Grant,

an forensic investigator for the Federal Public Defender’s Office, is attempting to schedule a

mutually agreeable time with the law-enforcement agents to review the physical evidence in this

case. Finally, I was recently provided with a video of a post-arrest interview that I had not yet

been in possession of.

   4. In addition, the parties are actively engaging in plea negotiations, which if fruitful, would

obviate the need for motion practice and preserve judicial resources. Mr. Murray has provided

the defense with the broad parameters of a plea agreement that Mr. Guay is considering. But he

cannot make an informed decision until the evidence review is complete.

   5. Assistant United States Attorney Jeremy Murray has no objections to this adjournment.
       Case 1:19-cr-00103-JLS-HKS Document 15 Filed 08/26/19 Page 3 of 3



    6. Mr. Guay is currently on pretrial release and no issues have been reported.

    7. Should the motion be granted, the defendant agrees that the speedy trial time between the

granting of the adjournment and the new pretrial motion deadline is excludable in the interests of

justice and for the effective assistance of counsel. These interests outweigh Mr. Guay’s interest

and that of the public in a speedy trial.

        WHEREFORE, it is respectfully requested that the Court grant Mr. Guay’s motion for a

forty-five (45) day adjournment of the motion deadline.

        DATED: Buffalo, New York, August 26, 2019.

                                             Respectfully submitted,


                                             /s/Jeffrey T. Bagley
                                             Jeffrey T. Bagley
                                             Assistant Federal Public Defender
                                             Federal Public Defender’s Office
                                             300 Pearl Street, Suite 200
                                             Buffalo, New York 14202
                                             (716) 551-3341, (716) 551-3346 (Fax)
                                             jeffrey_bagley@fd.org
                                             Counsel for Defendant Shane Guay

TO:     Jeremy Murray
        Assistant United States Attorney




                                                2
